Citation Nr: 0523808	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a spinal disc 
disorder.

2.  Entitlement to service connection for arthritis of the 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946, and from December 1950 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  



FINDING OF FACT

Neither a spinal disc disorder nor arthritis of the spine 
were clinically evident in service or for many years 
thereafter and the record contains no indication that any 
current spinal disc disorder or arthritis of the spine is 
causally related to the veteran's active service, any 
incident therein, or any service-connected disability.  



CONCLUSION OF LAW

A spinal disc disorder or arthritis of the spine were not 
incurred during active service, may not be presumed to have 
been incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In January and December 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit or identify 
additional information in support his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file as is all available post-service VA and private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

With respect to a VA medical opinion, the Board finds that 
such is not necessary in this case.  As set forth below, the 
record does not establish that the veteran sustained a spinal 
injury in service or has a current spinal disc condition or 
spinal arthritis which was present in service or may be 
associated with his service or a service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records are entirely negative 
for any complaints or abnormalities pertaining to the spine.  
In December 1952, the veteran sustained a laceration on the 
palm of his right hand while cutting some ham for lunch.  
Records show that there was no loss of motion or sensation 
and no nerve or tendon involvement.  At his September 1954 
service separation medical examination, the veteran's neck 
and spine were normal.  Neurological examination was likewise 
normal.  

In March 1970, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a right hand laceration.  In support of his 
claim, he submitted a June 1970 letter from his former 
employer who noted that the veteran had been laid off as his 
right arm and shoulder had no strength and he was unable to 
perform the duties required of a carpenter.  

Also submitted were private medical records dated from 
February to May 1970 showing that the veteran had been seen 
in connection with his complaints of neck pain with radiation 
to the left arm and hand.  He stated that such symptoms had 
started two years prior and were aggravated by his duties as 
a carpenter.  X-ray studies of the cervical spine in February 
1970 showed narrowing of the disc space at C6-7.  A cervical 
myelogram in April 1970 was essentially normal but for a 
defect at C6-7, possibly due to osteoarthritic spurring.  
Electrodiagnostic testing showed no evidence of axonal 
impairment.  

A June 1970 VA hospitalization summary shows that the veteran 
was admitted in connection with his complaints of pain in his 
neck radiating to his right upper arm for the past year.  A 
myelogram failed to show any evidence of a lateral defect.  
The diagnosis was possible cervical disc disease.  

In a July 1970 rating decision, the RO granted service 
connection for residuals of a laceration of the right hand, 
consisting of a scar, and assigned an initial zero percent 
rating.  The RO further indicated that the veteran's right 
arm and hand weakness were due to nonservice-connected 
cervical disc disease and were not a residual of the in-
service laceration.  

The veteran appealed the RO's decision, stating that it was 
his belief that he had weakness in the right arm and hand 
which was a residual of the in-service laceration.  

In an April 1971 decision, the Board denied a compensable 
rating for residuals of a laceration of the right hand.  The 
Board also denied service connection for weakness of the 
right arm and hand, finding that such condition was due to 
nonservice-connected spurring or cervical disc disease of 
relatively recent onset.  

In December 2002, the veteran filed a claim of service 
connection for a spinal disc condition.  He also claimed 
entitlement to service connection for arthritis of the spine, 
secondary to the spinal disc disease.  

In support of his claim, the veteran submitted or identified 
private clinical records, dated from February 1994 to March 
2003.  In pertinent part, these records show that in February 
1994, the veteran sought treatment for pain in the right 
shoulder and low back.  He indicated that his back pain had 
been present since a back injury several years prior.  The 
assessments included persistent lower back pain, consider 
degenerative joint disease, mild disc disease.  A lumbar 
myelogram showed osteophyte formation consistent with 
osteoarthritic changes; the disc spaces were maintained.  
Physical therapy was instituted.  In April 1994, the veteran 
stated that he felt "perfect" and had no lumbar spine pain 
or functional limitation.  

In October 1997, the veteran sought treatment for back pain, 
which he indicated had been present for the past two months.  
Exercises were recommended.  In August 2000, he complained of 
bilateral shoulder pain, neck pain, and low back pain.  The 
assessments included low back pain, probably secondary to 
strain, and cervical spine pain, possibly due to degenerative 
joint disease and rotator cuff weakness.  In March 2003, the 
veteran again complained of low back pain.  

Also of record are VA clinical records dated from May 2003 to 
January 2004.  In pertinent part, these records show that in 
May 2003, the veteran was seen for several complaints, 
including low back pain.  He claimed that his pain had been 
present off and on since 1943, when he sustained a low back 
injury on a ship during a typhoon.  The veteran also reported 
neck pain since 1992.  The assessments included chronic low 
back and neck pain.  Imaging studies of the lumbar spine were 
thereafter performed and showed minimal spondylosis.  Imaging 
studies of the cervical spine performed in May 2003 showed 
degenerative disc disease.  The veteran's clinical history 
was noted to include a whiplash injury in the 1960's.  In 
July 2003, the veteran was seen in connection with his 
complaints of pain in the low back, neck and shoulders.  The 
assessments included findings consistent with leg length 
discrepancy and degenerative disc disease.  

In his March 2004 substantive appeal, the veteran argued that 
service connection was already in effect for a spinal disc 
connection.  In support of his contentions in this regard, he 
submitted a copy of a computer printout, apparently of a 
BIRLS screen (Beneficiary Identification and Records Locator 
System).  This printout notes that service connection was 
currently in effect for a spinal disc condition, but not for 
a scar.  Clearly, this represents a typographical error and 
the opposite is true.  As set forth above, the evidence of 
record (including rating decisions, notification letters, 
statements from the veteran, and a prior Board decision) all 
clearly and consistently indicate that service connection is 
currently in effect for a scar, but not a spinal disc 
condition.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits claimed under laws administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).  

III.  Analysis

As set forth above, the veteran's service medical records are 
entirely negative for notations of a spinal injury, 
complaints of low back or neck pain, or findings of a spinal 
disc disorder or arthritis of the spine.  In fact, at his 
service separation medical examination in September 1954, the 
veteran's spine and neck were clinically normal.  

The post-service medical evidence is likewise negative for 
complaints of back or neck pain, or notations of a spinal 
disc disorder or arthritis of the spine for many years after 
service separation.  The first notation of neck pain in the 
clinical evidence of record was not until 1970, approximately 
16 years after service separation.  The first notation of low 
back pain was not until 1994, approximately 40 years after 
service separation.  Based on the foregoing, the Board finds 
that a spinal disc disorder or arthritis of the spine were 
not present in service, within the first post-service year, 
or for many years thereafter.  

Moreover, while post-service VA and private medical records 
show that the veteran currently has cervical disc disease and 
arthritis, such records contain no probative evidence that 
any such spinal disorder is causally related to the veteran's 
active service, any incident therein, or any service-
connected disability.  Under these circumstances, service 
connection for a spinal disc disorder and arthritis of the 
spine is not warranted.  

In reaching this decision, the Board notes that in May 2003, 
the veteran reported in a clinical setting that he had had 
low back pain off and on since 1943, when he sustained a low 
back injury on a ship during a typhoon.  As set forth above, 
however, the contemporaneous documentary evidence of record 
is conspicuously silent for any mention of low back pain or a 
low back disability for many years after service.  The Board 
finds that the negative clinical and documentary evidence in 
service and for many years thereafter is clearly more 
probative than the recent assertions of the veteran.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, 
the record contains no indication that any current low back 
disorder is causally related to the veteran's recently-
claimed continuous symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In fact, the only evidence of record which attributes a 
current spinal disorder to the veteran's active service or 
his service-connected residuals of a laceration of the right 
hand are his own statements.  Although the Board does not 
dispute the sincerity of the veteran's contentions, as a 
layman, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a medical diagnosis or an opinion on 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his own opinions as to medical diagnoses 
and/or causation are not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a spinal disc disorder and arthritis of the 
spine.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a spinal disc disorder 
is denied.

Entitlement to service connection for arthritis of the spine 
is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


